            Case 3:20-cv-01940-JCS Document 2 Filed 03/19/20 Page 1 of 5



 1   ANDREW H. BAKER, SBN 104197
     LORRIE BRADLEY, SBN 309411
 2   BEESON, TAYER & BODINE, APC
     483 Ninth Street, 2nd Floor
 3   Oakland, CA 94607
     Telephone:    (510) 625-9700
 4   Facsimile:    (510) 625-8275
     Email:        abaker@beesontayer.com
 5
     Attorneys for Plaintiff
 6   OPEIU LOCAL 29

 7

 8                                  UNITED STATES DISTRICT COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11   OFFICE & PROFESSIONAL EMPLOYEES                      Case No.
     UNION, LOCAL 29,
12                                                        COMPLAINT FOR INJUNCTIVE RELIEF
13                                          Plaintiff,    IN AID OF ARBITRATION

14                             v.

15   COMMUNICATIONS WORKERS OF
     AMERICA, DISTRICT 9,
16

17                                        Defendant.

18          For its Complaint in the above-entitled proceeding, Plaintiff Office & Professional Employees
19   Union, Local 29 (hereinafter referred to as “Local 29”), alleges as follows:
20          1.      During all the events related herein, Local 29 has been a “labor organization” within
21   the meaning of Section 301 of the Labor Management Relations Act. 29 U.S.C. § 185.
22          2.      During all the events related herein, Communications Workers of America, District 9
23   (hereinafter referred to as the “Employer”) has been an “employer” within the meaning of
24   Section 301 of the Labor Management Relations Act. 29 U.S.C. § 185.
25          3.      During all the events related herein, the Employer has employed clerical employees
26   working at offices located in Sacramento and Santa Fe Springs, California.
27          4.      During all the events related herein, Local 29 has operated a headquarters office
28   located in Oakland, California.
                                                                                                            1
     COMPLAINT FOR INJUNCTIVE RELIEF IN AID OF ARBITRATION                                              879649
     Case No.
            Case 3:20-cv-01940-JCS Document 2 Filed 03/19/20 Page 2 of 5



 1          5.      During all the events related herein, Local 29 has been the exclusive bargaining
 2   representative for non-supervisory “office employees” employed by the Employer at its Sacramento
 3   and Santa Fe Springs, California, office.
 4          6.      During all the events related herein, the Employer and Local 29 have been parties to a
 5   collective bargaining agreement (hereinafter referred to as “the CBA”) within the meaning of Section
 6   301 of the Labor Management Relations Act. 29 U.S.C. § 185. The CBA covers the employees
 7   described above in Paragraph 5. A copy of the CBA is attached to this Complaint as Exhibit 1.
 8          7.      The CBA contains a grievance-arbitration procedure that ends in final and binding
 9   arbitration for disputes arising under the CBA.
10          8.      By this Complaint, Local 29 asks that the Court issue appropriate injunctive relief in
11   aid of arbitration under the terms of the parties’ collective bargaining agreement pursuant to the
12   Court’s jurisdiction and authority under Section 301 of the Labor Management Relations Act and to
13   the Federal-question jurisdiction pursuant to 28 U.S.C. § 1331.
14          9.      On or about February 20, 2020, the Employer announced that it would, absent
15   volunteers, mandate the transfer of two of its Santa Fe Springs office clericals to the Sacramento
16   office with a reporting date of April 1, 2020. No employees volunteered to transfer from Santa Fe
17   Springs to Sacramento by the Employer’s March 13, 2020, deadline to volunteer. On or about March
18   19, 2020, the Employer changed the date from April 1 to April 3, 2020, for transferred employees to
19   report to Sacramento.
20          10.     The Employer is claiming the right to mandate the transfer of employees between the
21   two California offices based on Section 6.14 of the CBA. Section 6.14 reads as follows:
22
                    When an OPEIU employee is required by CWA to move forty (40) miles
23                  or more from one CWA office location to another due to office closure,
                    relocation or layoffs, CWA will pay moving expenses defined as packing
24                  and moving expenses up to a maximum of seven thousand ($7,000).
                    Employee will be given up to 14 calendar days, with pay, to relocate.
25
     It is Local 29’s position, supported by bargaining history and past practice, that Section 6.14 does not
26
     permit the Employer to force employees to transfer between offices and that to do so would violate
27
     the employees’ seniority rights under the CBA. For example, Section 4.01 of the CBA allows
28
                                                                                                              2
     COMPLAINT FOR INJUNCTIVE RELIEF IN AID OF ARBITRATION                                                879649
     Case No.
            Case 3:20-cv-01940-JCS Document 2 Filed 03/19/20 Page 3 of 5



 1   “surplus” employees to displace a less senior employee, but only a less senior employee in the same
 2   office. And it is the position of the Union that Section 6.14’s reference to “relocation” is to a
 3   relocation of an entire office, not to a forced transfer of individual employees.
 4          11.     Local 29 on March 10, 2020, filed with the Employer’s principal officer a formal
 5   written grievance alleging that the forced transfer of employees from Santa Fe Springs to Sacramento
 6   is in violation of the CBA (hereinafter referred to as the “Grievance”). The Grievance also requested
 7   that the Employer agree to expedited arbitration and postpone the transfer date until an arbitrator’s
 8   decision has issued on the Grievance. A copy of the Grievance is attached to this Complaint as
 9   Exhibit 2.
10          12.     By email dated March 17, 2020, the Employer advised Local 29 that the Employer
11   considered the Grievance to have been “improperly served,” and advised that the Employer will
12   “continue” with the transfers.
13          13.     On March 18, 2020, Local 29 refiled the Grievance with Dominique Thomas, the
14   immediate supervisor of the Santa Fe Springs clerical employees. A copy of the refiled Grievance is
15   attached to this Complaint as Exhibit 3.
16          14.     By this Complaint, Local 29 seeks injunctive relief from the Court in aid of Local 29’s
17   right to effectively arbitrate the issue of whether the Employer’s announced decision to force the
18   transfer of two employees from its Santa Fe Springs office to its Sacramento office is in violation of
19   the parties’ CBA before the forced transfer takes place. In support of Local 29’s request for
20   injunctive relief Local 29 states as follows:
21                  a.      If the injunction is not granted and arbitration is held after the forced transfer
22          of the employees, those transferred employees will suffer irreparable damage. Specifically:
23                       i. The affected employees will either be forced to separate their families, or
24                          uproot their families and force their family members to quit their jobs or their
25                          school, in either case causing damages that cannot be recouped through the
26                          labor arbitration process.
27                       ii. The affected employees will incur extraordinary housing costs, causing
28                          damages that cannot be recouped through the labor arbitration process.
                                                                                                                 3
     COMPLAINT FOR INJUNCTIVE RELIEF IN AID OF ARBITRATION                                                 879649
     Case No.
            Case 3:20-cv-01940-JCS Document 2 Filed 03/19/20 Page 4 of 5



 1                       iii. The affected employees will likely suffer adverse health effects, harm that
 2                           cannot be remedied thought any kind of legal process.
 3                  b.       The submission of the Grievance to arbitration prior to the forced transfer of
 4          the two Santa Fe Springs employees will have limited adverse financial impact on the
 5          Employer. Local 29 has informed the Employer and confirms by this Complaint that Local
 6          29 is willing to immediately enter into arbitration under the terms of the parties’ bargaining
 7          agreement and submit to any expedited procedure which would allow for final and binding
 8          decision without the Employer’s assuming any adverse financial impact by arbitrating before
 9          the forced transfer of the employees. In addition, the Employer has, and feasibly may continue
10          to have, Santa Fe Springs employees remotely perform Sacramento office work without
11          physically transferring employees from Santa Fe Springs to Sacramento. In the event an
12          expedited arbitration cannot be completed before April 3, 2020, any harm suffered by the
13          Employer in having to delay elimination of the forced employee transfer is clearly outweighed
14          by the harm to Local 29 and its members by having the transfer of work occur prior to the
15          arbitration decision.
16          15.     Local 29 therefore maintains that the request for injunctive relief in aid of arbitration
17   is within the Court’s jurisdiction and authority under Section 301 Labor Management Relation Act
18   and that the requested injunction is necessary in order to avoid irremediable consequences if
19   Local 29’s Grievance is arbitrated and sustained after the aforesaid forced employee transfer has
20   taken place.
21          WHEREFORE, it is prayed as follows:
22          1.      That the Court immediately and temporarily restrain Defendant, its officers, agents
23   and all those acting on its behalf, from forcing the transfer of employees from its Santa Fe Springs
24   office to its Sacramento office, until a hearing on a preliminary injunction can be held; and
25          2.      That this Court issue an order requiring Defendant to show cause, at a time and date to
26   be scheduled by the Court, why it should not be preliminarily enjoined as aforesaid until an
27   arbitration decision is issued resolving Local 29’s Grievance; and
28
                                                                                                                4
     COMPLAINT FOR INJUNCTIVE RELIEF IN AID OF ARBITRATION                                                  879649
     Case No.
            Case 3:20-cv-01940-JCS Document 2 Filed 03/19/20 Page 5 of 5



 1          3.      That following hearing upon the return of the show cause order, this Court
 2   preliminarily enjoin Defendant, its officers, agents and all those acting on its behalf, from forcing the
 3   transfer of employees from its Santa Fe Springs office to its Sacramento office, until an arbitration
 4   decision is issued, as aforesaid; and
 5          4.      That following trial herein on the merits of the case, the Court issue a permanent
 6   injunction against Defendant, as aforesaid; and
 7          5.      That requested injunction issue without the posting of any bond by Local 29 because
 8   the injunction contemplates that the arbitration proceeding as ordered will not have any adverse
 9   financial impact on the Employer (other than the costs of arbitration, which the Employer is obligated
10   to undertake in any event).
11          It is further prayed that the Court award Plaintiff such other relief as is appropriate.
12          Dated: March 19, 2020                         BEESON, TAYER & BODINE, APC
13                                                        By:     /s/ Andrew H. Baker
                                                                ANDREW H. BAKER
14
                                                          Attorneys for OPEIU LOCAL 29
15

16

17

18

19
20

21

22

23

24

25

26
27
28
                                                                                                             5
     COMPLAINT FOR INJUNCTIVE RELIEF IN AID OF ARBITRATION                                               879649
     Case No.
